Citation Nr: 1539546	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  15-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to payment of attorney fees based on the grant of a higher initial disability rating of 10 percent for epididymitis from November 24, 2000, to include the subsequent grant of additional dependent benefits.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1974 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the RO in Nashville, Tennessee, which found that the Veteran's previous representative, V.G., was entitled to receive 20 percent ($3,120.16) of past due benefits ($15,840.00) awarded to the Veteran for the increase in initial disability rating for the service-connected epididymitis granted in a February 2012 RO rating decision effectuating a January 2012 Board decision.  Subsequently, in November 2012, the RO found that V.G. was entitled to receive 20 percent ($794.45) of past due dependent benefits awarded to the Veteran based upon the higher initial rating for epididymitis. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

This is a simultaneously contested claim.  A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. 
§ 20.3(p) (2015).

Special procedural regulations are applicable in simultaneously contested claims.  All interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  
38 C.F.R. § 19.100 (2015).  Further, after a Notice of Disagreement has been filed in a simultaneously contested claim, all interested parties are furnished with a copy of the Statement of the Case (SOC).  38 C.F.R. § 19.101 (2015).  In July 2014, and in a subsequent February 2015 follow-up, VA received an email from the Veteran's former attorney, V.G., concerning the attorney fee issue on appeal.  The email reflects that V.G. had received copies of the attorney fee decisions and the SOC.

Pursuant to 38 C.F.R. § 19.102 (2015), when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A (West 2014).  Unfortunately, as noted in the July 2014 email, it does not appear from the record that the content of the Veteran's March 2013 substantive appeal was furnished to the former representative.  As such, a remand is necessary to ensure V.G. receives a copy of the Veteran's substantive appeal.

Further, under VA regulatory criteria, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant and their representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) (2015).  The March 2013 substantive appeal, via VA Form 9, reflects that the Veteran requested a Central Office hearing before the Board.  To date, a Board hearing has not been scheduled.  On remand, once the proper procedural documents have been issued, a new hearing should be scheduled with the proper notice sent to both parties.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran's former representative, V.G., a copy of the Veteran's March 2013 substantive appeal.

2.  Contact the Veteran and inquire if he still wishes to have a hearing before the Board at the Central Office in Washington, DC, or if he would prefer to schedule a Travel Board or Videoconference hearing at the RO.  If the Veteran indicates that he no longer wishes to have a hearing before the Board, contact the Veteran's former representative, V.G., and inquire as to whether she would like a hearing before the Board.

3.  Then, pursuant to the applicable hearing request, schedule the appropriate hearing before a Veterans Law Judge, and follow the procedures outlined under 38 C.F.R. § 20.713(a) pertaining to hearings in simultaneously contested claims, which include written notice to both the Veteran and his former representative, V.G., of the date, time, and place of such hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




